

116 HR 8653 IH: Keep Law Enforcement Local Act of 2020
U.S. House of Representatives
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8653IN THE HOUSE OF REPRESENTATIVESOctober 23, 2020Mr. Blumenauer introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require consent for the Director of the United States Marshals Service to deputize certain law enforcement officers, and for other purposes.1.Short titleThis Act may be cited as the Keep Law Enforcement Local Act of 2020.2.Limitations on deputation authority of U.S. Marshals Service(a)Consent requiredThe Director of the United States Marshals Services shall not deputize local law enforcement officers without the consent of the chief executive of the unit of local government for which the law enforcement officer is employed. (b)Withdrawal of consentThe chief executive of the unit of local government that provides consent pursuant to subsection (a), may withdraw such consent at any time.